Citation Nr: 0604231	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from April 1980 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the veteran service connection for a right knee disorder.

In October 2003 and April 2005, the Board remanded the 
veteran's case to the RO for further development.  The case 
has been returned to the Board for further actions.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.

2.  The veteran's right knee disorder is not etiologically 
related to service or manifested within one year of the 
veteran's discharge from service, nor is it shown to have 
been caused or aggravated by his service-connected left knee 
disability.


CONCLUSION OF LAW

The right knee disorder was not incurred in or aggravated by 
active duty, the incurrence or aggravation of this right knee 
disorder during such service may not be presumed, and the 
right knee disorder is not proximately due to or the result 
of the service-connected left knee disability.  38 U.S.C.A. 
§§ 1101, 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2001, after the enactment of the VCAA.  

An RO letter dated in September 2001, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the September 2001 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was related to service.  However, the September 
2001 VCAA letter failed to notify the veteran of the evidence 
required to substantiate his claim for service connection for 
a disability as secondary to a service-connected disability.  
However, the reasons and bases of the October 2004 and August 
2005 Supplemental Statements of the Case (SSOC) specifically 
explained to the veteran what the evidence must show in order 
to establish service connection for the claimed disability 
secondary to a service-connected disability.  The veteran was 
not prejudiced by not receiving the VCAA notification prior 
to the initial AOJ decision, as he had over a year to respond 
to the October 2004 SSOC prior to the certification of his 
appeal to the Board.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the 
September 2001 letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, the 
September 2001 letter notified the veteran of what evidence, 
if any, was necessary to substantiate his claim and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

As a practical matter, the Board finds that the veteran has 
been notified of the requirements of VCAA.  The AOJ's April 
2004 letter requested that he submit any evidence in his 
possession that pertained to the claim.  In addition, the 
December 2002 Supplemental Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Moreover, the record contains a statement from 
the appellant, dated in January 2005, stating that he had "no 
additional evidence to submit."  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran's service medical records show that he did not 
receive treatment for a right knee injury, nor was he 
diagnosed with a right knee disability during service.  The 
veteran's Report of Medical History, completed at separation, 
does not show that he reported a right knee injury or 
disability.  Further, the veteran's separation examination 
does not show that he had a right knee disorder.

Private medical records reflect that in March 1996, the 
veteran underwent an arthroscopy with partial synovectomy, 
partial meniscectomy and abrasion of osteophyte of the left 
knee.  There are no private medical records concerning the 
right knee.

In the veteran's March 2002 substantive appeal, he stated 
that his right knee had pain and stiffness that was secondary 
to his left knee injury, which has since been service-
connected.

An August 2003 X-ray of the right knee revealed no narrowing 
or significant degenerative change involving either the 
medial or lateral compartments.  The lateral view showed 
small spurs at the inferior aspect of the patella.  However, 
there was no degenerative change.  There was bony buildup on 
the anterior aspect of the patella, especially inferiorly 
probably secondary to chronic trauma.

A September 2003 VA outpatient medical record shows that the 
veteran reported being in a motorcycle accident in 1984.  In 
1996, he began to have knee pain, and bilateral arthroscopies 
were performed, revealing a torn meniscus that was well 
preserved.  The diagnosis was torn medial meniscus of both 
knees, probably degenerative with some secondary 
chondromalacia.

In June 2004, the veteran underwent a VA examination, wherein 
he stated that he had increased pain over the recent years.  
He also stated that he had right knee surgery in 1997.  X-
rays of the right knee conducted in August 2003 showed no 
degenerative change.

In May 2005, the veteran underwent a VA examination, wherein 
he stated that he believed his right knee began bothering him 
in 1983, when he missed a step and fell and landed on his 
knee.  He reported that he was casted for two months and his 
knee improved after that, but he always had a pull in it.  He 
related that he had arthroscopy for unknown reasons in 1996 
or 1997.  X-rays of bilateral knees revealed degenerative 
changes bilaterally.  The diagnosis was degenerative joint 
disease of the right knee.  After physical examination and 
review of the veteran's claims folder, including his service 
medical records, the VA examiner opined that the veteran's 
right knee disability was less likely as not caused by or 
related to his service.  The VA examiner reasoned that the 
veteran's service medical records did not show any complaint 
regarding his right knee.  The only data regarding the knees 
related to the left knee, which the records indicate was 
casted in 1982.  Further, the VA examiner opined that the 
veteran's right knee disorder was not caused by or aggravated 
by his service-connected left knee disability, stating that 
there was no articulated claim by the veteran nor was there 
supportive objective evidence of a right knee disorder being 
a secondary condition and a determination of such would be 
speculative.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful review of the evidence of record, the Board 
finds that service connection for the veteran's right knee 
disorder is not warranted on a direct basis or as secondary 
to the veteran's service-connected left knee disability.  In 
regards to the veteran's right knee disorder as being 
directly related to service, the Board notes that the veteran 
is not shown to have any treatment for or diagnosis of a 
right knee disability in service.  Further, the first 
diagnosis of a right knee disorder was in September 2003, 
which is approximately 18 years after his discharge from 
service.  Finally, the May 2005 VA examiner opined that the 
veteran's right knee disorder was not related to his service 
because there was no indication of an injury to the right 
knee in service.

Regarding the veteran's claim that his right knee disorder is 
secondary to his service-connected left knee disability, the 
Board finds that the evidence of record does not support his 
claim.  The May 2005 VA examiner opined that there was no 
objective evidence supporting the veteran's claim of a right 
knee disorder that is secondary to his service-connected left 
knee disability.  Although the veteran argues that his right 
knee disorder was caused by his service-connected left knee 
disability, as a layman, he simply does not have the 
necessary medical training or expertise to determine the 
cause of a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

Therefore, as the medical evidence of record does not support 
a finding that the veteran's right knee disorder was caused 
or aggravated by his service and the evidence does not show 
that his right knee disorder was caused or aggravated by his 
service-connected left knee disability, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right knee disorder.


ORDER

Entitlement to service connection for a right knee disorder 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


